Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Daeyun An for Vehicle With Tail Gate And Method Of Controlling The Same filed 8/24/21 has been examined. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholls et al. US Patent Applicant Publication 20150291126.

       Regarding claim 1, Nicholls et al. teaches a vehicle comprising: a tail gate (paragraph 046); an actuator configured to open or close the tail gate(paragraph 045) ; a plurality of ultra-wide band (UWB) modules configured to receive a UWB signal transmitted from a smart key (paragraph 061); and a controller configured to: determine a position of the smart key based on the UWB signal received through the plurality of UWB modules (paragraph 047,061); and control the actuator to open the tail gate in response to a movement pattern of the smart key being matched with a preset pattern or a moving route of the smart key being matched with a preset route within a preset area (paragraph 049).
	Regarding claim 2, Nicholls teaches the controller is configured to control the feedback apparatus to provide a feedback indicating that the smart key has reached within the preset area in response to the smart key being reached at the preset area (paragraph 055).

       Regarding claim 3, Nicholls teaches the feedback apparatus includes at least one of a lamp configured to provide visual feedback or a speaker configured to provide auditory feedback (paragraph 055).
        Regarding claim 4, Nicholls teaches the lamp includes a tail lamp of the vehicle, and the controller is configured to control the tail lamp to irradiate light to the preset area (paragraph 055).
      Regarding claim 5, Nicholls teaches  the preset pattern is composed of a combination of movements having different directions (paragraph 047).
       Regarding claim 6, Nicholls teaches the movements having different directions have a minimum movement distance (paragraph 016,047).
      Regarding claim 7, Nicholls teaches the preset route includes a route from a  first point in the preset area to a second point spaced apart from the first point by a preset distance in the preset area (paragraph 047).
      Regarding claim 8, Nicholls teaches a tail lamp, wherein the controller is configured to control the tail lamp to irradiate light toward the first point and the second point (paragraph 055).
        Regarding claim 10, Nicholls teaches  determine the position of the smart key based on reception time (TOF) of the UWB signal received from each of the plurality of UWB modules (paragraph 019.080).
         Regarding claim 11, Nicholls teaches a method for controlling a vehicle, comprising: receiving a UWB signal transmitted from a smart key by a plurality of UWB modules (paragraph 061); determining a position of the smart key based on the UWB signal received through the plurality of UWB modules (paragraph 047,061); and opening a tail gate in response to the movement pattern of the smart key being matched with the preset pattern or the moving route of the smart key being matched the preset route within a preset area (paragraph 049).
.        Regarding claim 12, Nicholls teaches providing a feedback indicating that the smart key has reached within the preset area in response to the smart key being reached at the preset area (paragraph 055).
         Regarding claim 13, Nicholls teaches providing of the feedback, includes at least of controlling the lamp to provide visual feedback; or controlling a speaker to provide auditory feedback (paragraph 055).
          Regarding claim 14, Nicholls teaches the lamp includes a tail lamp of the vehicle, and the controlling of the lamp includes controlling the tail lamp to irradiate light to the preset area (paragraph 055).
      Regarding claim 15, Nicholls teaches  the preset pattern is composed of a combination of movements having different directions (paragraph 047).
       Regarding claim 16, Nicholls teaches the movements having different directions have a minimum movement distance (paragraph 016,047).

      Regarding claim 17, Nicholls teaches the preset route includes a route from a  first point in the preset area to a second point spaced apart from the first point by a preset distance in the preset area (paragraph 047).
      Regarding claim 18, Nicholls teaches a tail lamp, wherein the controller is configured to control the tail lamp to irradiate light toward the first point and the second point (paragraph 055).
        Regarding claim 20, Nicholls teaches  determine the position of the smart key based on reception time (TOF) of the UWB signal received from each of the plurality of UWB modules (paragraph 019.080).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al. US Patent Applicant Publication 20150291126 in view of Reisinger US Patent Application Publication 20170318423. 
Regarding claims 9 and 19, Nicholls teaches the controller is configured to determine the position of the smart key based on the UWB signal received from the plurality of rear UWB modules (paragraph 047-048,066) but is silent on teaching the plurality of UWB modules include a plurality of front UWB modules provided in a front based on a center of the vehicle (paragraph 05,028,032).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nicholls as disclosed by Reisinger because such modification improves the detection and tracking of the mobile device location around the vehicle further providing a more effective control of the tailgate.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683